Exhibit 10.5




FORUM ENERGY TECHNOLOGIES, INC.
2016 STOCK AND INCENTIVE PLAN
2018 NON‑EMPLOYEE DIRECTOR RESTRICTED STOCK UNIT AGREEMENT
This Restricted Stock Unit Agreement (this “Agreement”) is made as of the ___
day of ___________, 2018 (the “Date of Grant”), between Forum Energy
Technologies, Inc., a Delaware corporation (the “Company”), and
_________________ (the “Director”).
1.Award. Pursuant to the Forum Energy Technologies, Inc. 2016 Stock and
Incentive Plan (the “Plan”), the Director is hereby awarded [number of units]
units (the “RSUs”) evidencing the right to receive an equivalent number of
shares of the Company’s common stock, par value $.01 per share (the “Common
Stock”), subject to certain restrictions thereon. The Director acknowledges
receipt of a copy of the Plan, and agrees that this award of RSUs shall be
subject to all of the terms and provisions of the Plan, including future
amendments thereto, if any, pursuant to the terms thereof. Capitalized terms
used in this Agreement that are not defined herein shall have the meanings given
to them in the Plan.
2.Forfeiture Restrictions and Assignment.
(a)Restrictions. The RSUs may not be sold, assigned, pledged, exchanged,
hypothecated or otherwise transferred, encumbered or disposed of, and in the
event of termination of the Director’s service on the Board for any reason
whatsoever, the Director shall, for no consideration, forfeit all unvested RSUs.
The obligation to forfeit RSUs upon termination of service as provided in the
preceding sentence is herein referred to as the “Forfeiture Restrictions.”
(b)Lapse of Forfeiture Restrictions. Provided that the Director has served
continuously on the Board from the Date of Grant through [February 16, 2019],
the Forfeiture Restrictions shall lapse. Notwithstanding the foregoing, if a
Change in Control occurs and the Director has served continuously on the Board
from the Date of Grant to the date upon which such Change in Control occurs,
then the Forfeiture Restrictions shall lapse with respect to the RSUs on the
date upon which such Change in Control occurs.
3.Settlement and Delivery of Stock. Settlement of RSUs shall be made no later
than 15 days after the lapse of Forfeiture Restrictions, or, if the RSUs have
been deferred, in accordance with the terms of the 2018 Award Election and
Restricted Stock Unit Deferral and Distribution Election Form (distributed
separately from this Agreement). Settlement will be made by issuance of shares
of Common Stock. Notwithstanding the foregoing, the Company shall not be
obligated to issue any shares of Common Stock if counsel to the Company
determines that such sale or delivery would violate any applicable law or any
rule or regulation of any governmental authority or any rule or regulation of,
or agreement of the Company with, any securities exchange or association upon
which the Common Stock is listed or quoted. The Company shall in no event be
obligated to take any affirmative action in order to cause the issuance of
shares of Common Stock to comply with any such law, rule, regulation or
agreement.
4.Shareholder Rights. The Director shall have no rights to dividends or other
rights of a shareholder with respect to shares of Common Stock subject to this
award of RSUs unless and until such time as the award has been settled by the
issuance of shares of Common Stock to the Director. The Director shall have the
right to receive a cash dividend equivalent payment with respect to the RSUs for
the period beginning on the Date of Grant and ending on the date the shares of
Common Stock are issued to the Director in settlement of the RSUs, which shall
be payable at the same time as cash dividends on Common Stock are paid to
Company stockholders.
5.Corporate Acts. The existence of the RSUs shall not affect in any way the
right or power of the Board or the stockholders of the Company to make or
authorize any adjustment, recapitalization, reorganization or other change in
the Company’s capital structure or its business, any merger or consolidation of
the Company, any issue of debt or equity securities, the dissolution or
liquidation of the Company or any sale, lease, exchange or other disposition of
all or any part of its assets or business or any other corporate act





--------------------------------------------------------------------------------




or proceeding. The prohibitions of Section 2(a) hereof shall not apply to the
transfer of RSUs pursuant to a plan of reorganization of the Company, but the
stock, securities or other property received in exchange therefor shall also
become subject to the Forfeiture Restrictions.
6.Binding Effect; Survival. This Agreement shall be binding upon and inure to
the benefit of any successors to the Company and all persons lawfully claiming
under the Director.
7.Amendment. Any modification of this Agreement shall be effective only if it is
in writing and signed by both the Director and an authorized officer of the
Company.
8.Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to conflicts
of law principles thereof.
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Director has executed this
Agreement, all as of the date first above written.


                            
FORUM ENERGY TECHNOLOGIES, INC.
 
 
By:
 
 
Prady Iyyanki
President and CEO
 
 
DIRECTOR
 
 
 






